DETAILED ACTION
This communication is responsive to Amendment filed 03/03/2021.  
As a result of the amendment claims 93, 96 and 112 have been amended.  Claims 93-112 (renumbered as 1-20) are allowed.
Claims 1-92 have been canceled.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Patrick S. Yoder on March 10, 2021.
Please replace the claim(s) with the new versions as follows:

Claims 1-92 (Canceled)

Claim 112
A system comprising: 
a server that, in operation, facilitates interaction with contributing members of an aggregation;
a database that, in operation, stores and aggregates the member-specific contributed data transmitted by contributing members with member-specific contributed data contributed by other contributing members; and 
processing circuitry that, in operation, processes member-specific account data received from the contributing members to establish member-specific accounts based on the member-specific account data, and attributes a member-specific value to the member-specific accounts based upon respective member-specific contributed data; Application no. 16/399,317 Response to Final Office Action mailed on November 3, 2020 Page 7 
wherein the processing circuitry analyzes the member-specific contributed data for each member to determine missing or incorrect data; and 
wherein the processing circuitry automatically and without human intervention attempts to complete missing data and/or to correct incorrect data for each contributing member prior to sending a de-identified communication to the same respective member to provide missing data that cannot be completed or to correct incorrect data that cannot be corrected or when the processing circuitry automatically and without human intervention completes missing data and/or corrects incorrect data the processing circuitry sends a de-identified communication to the same respective contributing member to confirm the automatic provision of the missing or the correction of incorrect data; and 
wherein the database is configured to store member-specific contributed data of different types, and the processing circuitry automatically and without human intervention attempts automatically and without human intervention to complete the missing data or to correct the incorrect data of one type based upon analysis of data of a different type or from a separate contribution event for the same respective member, the types of member-specific contributed data comprise at least two of omic data, phenotype data, health data, personal data, familial data and environmental data, and sends a de- identified communication to the same respective member to provide missing data that cannot be completed or to correct incorrect data that cannot be corrected.

Reasons for Allowance
4.	Claims 93-112 now renumbered as 1-20, are allowable over the prior arts of record.

5.	The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to collection and aggregation of data from contributing members of a community, such as health-related, personal, genomic, medical, and other data of interest for individuals and populations. Contributors become members of a community upon creation of an account and providing of data or files. The data is received and processed, such as to analyze, structure, perform quality control, and curate the data.
Claims 93, 109 and 112 are considered allowable since the prior art of record fails to teach and /or suggest “wherein the database is configured to store member-specific contributed data of different types, and the processing circuitry automatically and without human intervention attempts automatically and without human intervention to complete the missing data or to correct the incorrect data of one type based upon analysis of data of a different type or from a separate contribution event for the same respective member, the types of member-specific contributed data comprise at least two of omic data, phenotype data, health data, personal data, familial data and environmental data, and sends a de- identified communication to the same respective member to provide missing data that cannot be completed or to correct incorrect data that cannot be corrected”.  
Therefore, claims 93, 109 and 112 are presently allowed in combination of thereof all other limitations in the claims.  Their dependent claims 94-108 and 110-111 are also allowable based on the same subject matter.
Conclusion
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAWEN A PENG whose telephone number is (571)270-5215.  The examiner can normally be reached on Mon thru Fri 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUAWEN A PENG/Primary Examiner, Art Unit 2158